DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed June 8, 2022 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 7-16 are pending.

Specification
4.	The amendment filed June 8, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Throughout the specification applicant has amended the specification to state “macroporous resin (e.g, AB-8)”, “reversed-phase silica gel (e.g. ODS-AQ-HQ)”, and “liquid chromatographic column (e.g. YMC-Pack R&D ODS-A).”  The use of “e.g” has been added in these phrases and adds new matter.  “E.g” means that these specific items are only exemplary and that all types of macroporous resins, reversed-phase silica gels, and liquid chromatographic columns can be used.  However, the original specification only supported the use of the specific macroporous resin AB-8, reversed-phase silica gel ODS-AQ-HQ, and liquid chromatographic column YMC-Pack R&D ODS-A.  Thus, the statement that any other type of item can be used in place of these specifically recited item is not supported by the original disclosure.  Applicant was not in possession of the use of any other type of macroporous resin, reversed-phase silica gel, and liquid chromatographic column at the time of filing.  Therefore, the amendment introduces new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 7-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims have been amended to remove the recitation of macroporous resin AB-8, reversed-phase silica gel ODS-AQ-HQ, and liquid chromatography column YMC-Pack R&D ODS-A.  By removing the specific types of resins, gels, and columns, the claims now read on using any types of macroporous resin, reversed-phase silica gel, and liquid chromatographic column.  However, the originally filed disclosure only supported the use of these specific types of macroporous resin, reversed-phase silica gel, and liquid chromatographic column.  There are hundreds of different types of macroporous resins, reversed-phase silica gels, and liquid chromatographic columns with considerable variation in the activity of each of these.  Each specific type of macroporous resin, reversed-phase silica gel, and liquid chromatographic column has specific functionality and a specific effect on the compounds which are being purified and identified.  Thus, the recitation of one type of macroporous resin, one type of reversed-phase silica gel, and one type of liquid chromatographic column does not provided literal or inherent possession of the use of all types of macroporous resins, reversed-phase silica gels, and liquid chromatographic columns.  Therefore, the amended improperly broadens the scope of the claimed invention to add new matter into the claims.
Claim 7 steps (3) and (4) and claim 12 steps (c) and (d), have been amended to state that after the thin layer chromatography that fractions with “the same components” are combined.  This is new limitation that is not supported by the original disclosure.  The original disclosure does not discuss combining fractions with same components.  Therefore, this new limitation introduces new matter into the disclosure.

6.	Claims 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 at step (3) is indefinite because it is unclear what is encompassed by “medium pressure”.
Claim 11 is indefinite because, as discussed in the previous Office action, it is unclear when these steps occur in relation to the steps of claim 7.  It appears that they occur before step 1 of claim 7; however, claim 11 does not specifically state this and the notation of steps “A-E” does not clarify the issue.  If the steps of claim 11 are intended to occur before the steps of claim 7, it is suggested that the phrase “utilized in step 7 (1)” be inserted line 2 between “composition” and ‘is prepared”.
Claim 12 is indefinite because, as discussed in the previous Office action, it is unclear when these steps occur in relation to the steps of claim 7.  It appears that the steps of claim 12 are modifying the individual steps of claim 7; however, claim 12 does not specifically state this and the notation of steps “a-g” does not clarify the issue.  It is suggested that the claim be amended to specifically state which step is being further limited.  
Claim 12 at step (c) is indefinite because it is unclear what is encompassed by “medium pressure”.
Claim 16 is indefinite because, as discussed in the previous Office action, it is unclear when these steps occur in relation to the steps of claim 12.  It appears that they occur before step (a) of claim 12; however, claim 11 does not specifically state this and the notation of steps “A-E” does not clarify the issue.

7.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655